
	
		II
		112th CONGRESS
		2d Session
		S. 3318
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2012
			Mrs. Boxer (for herself,
			 Mr. Harkin, Mr.
			 Begich, Ms. Mikulski,
			 Mrs. McCaskill, Mr. Durbin, Mrs.
			 Feinstein, Mr. Brown of Ohio,
			 Mr. Lautenberg, Mr. Blumenthal, and Mrs.
			 Hagan) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit the
		  use of the phrases GI Bill and Post-9/11 GI Bill to give a false impression of
		  approval or endorsement by the Department of Veterans Affairs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 GI Bill Protection Act of
			 2012.
		2.Prohibitions relating
			 to references to GI Bill and Post-9/11 GI Bill
			(a)In
			 generalSubchapter II of chapter 36 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					3697B.Prohibition
				relating to references to GI Bill and Post-9/11 GI Bill
						(a)Prohibition(1)No person may, except
				with the written permission of the Secretary, use the words and phrases covered
				by this subsection in connection with any promotion, goods, services, or
				commercial activity in a manner reasonably tending to suggest that such use is
				approved, endorsed, or authorized by the Department or any component
				thereof.
							(2)For purposes of this subsection, the
				words and phrases covered by this subsection are as follows:
								(A)GI Bill.
								(B)Post-9/11 GI
				Bill.
								(3)Any determination of whether the use
				of one or more words and phrases covered by this subsection in connection with
				an any promotion, goods, services, or commercial activity is a violation of
				this subsection shall be made without regard to any inclusion in such
				promotion, goods, services, or commercial activity of a disclaimer of
				affiliation with the Department or any component thereof.
							(b)Enforcement by
				Attorney General(1)Whenever it appears to
				the Attorney General of the United States that any person is engaged or is
				about to engage in an act or practice which constitutes or will constitute
				conduct prohibited by subsection (a), the Attorney General may initiate a civil
				proceeding in a district court of the United States to enjoin such act or
				practice.
							(2)Such court may, at any time before
				final determination, enter such restraining orders or prohibitions, or take
				such other action as is warranted, to prevent injury to the United States or to
				any person or class of persons for whose protection the action is
				brought.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3697A the
			 following new item:
				
					
						3697B. Prohibition relating to
				references to GI Bill and Post-9/11 GI
				Bill.
					
					.
			
